
	

113 S463 IS: Forest Products Fairness Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 463
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Pryor (for himself,
			 Mr. Blunt, Mr.
			 Boozman, Mr. King,
			 Ms. Collins, Mr. Crapo, Mr.
			 Hatch, and Mr. Chambliss)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to modify the definition of the term “biobased product”. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Forest Products Fairness Act of
			 2013.
		2.Definition of
			 biobased productSection 9001
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is
			 amended—
			(1)by striking
			 paragraph (4) and inserting the following:
				
					(4)Biobased
				product
						(A)In
				generalThe term biobased product means a product
				determined by the Secretary to be a commercial or industrial product (other
				than food or feed) that is—
							(i)composed, in
				whole or in significant part, of biological products, including renewable
				domestic agricultural materials and forestry materials; or
							(ii)an intermediate
				ingredient or feedstock.
							(B)InclusionThe
				term biobased product, with respect to forestry materials,
				includes forest products that meet biobased content requirements,
				notwithstanding the market share the product holds, the age of the product, or
				whether the market for the product is new or
				emerging.
						;
			(2)by redesignating
			 paragraphs (9) through (14) as paragraphs (10) through (15), respectively;
			 and
			(3)by inserting
			 after paragraph (8) the following:
				
					(9)Forest
				product
						(A)In
				generalThe term forest product means a product made
				from materials derived from the practice of forestry or the management of
				growing timber.
						(B)InclusionsThe
				term forest product includes—
							(i)pulp, paper,
				paperboard, pellets, lumber, and other wood products; and
							(ii)any recycled
				products derived from forest
				materials.
							.
			
